Citation Nr: 0533747	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for lumbosacral strain with degenerative joint and disc 
disease with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  
 
In February 2001, the Board remanded the case to the RO to 
secure a VA examination and to obtain private medical 
records.  The case was returned to the Board.  Subsequently, 
the Board remanded the case for a second time in October 2003 
for another VA examination and for compliance with VCAA 
requirements.  The case is again ready for appellate action.

The Board notes that in July 2005 the RO granted service 
connection at 10 percent for mild radiculopathy of the left 
lower extremity as secondary to the veteran's service-
connected lumbosacral strain disability.  Subsequently, both 
the RO and the veteran's representative have treated 
entitlement to an increased rating for mild radiculopathy as 
an issue on appeal to the Board.  However, further review of 
the claims folder discloses that the veteran submitted 
neither a notice of disagreement nor a VA Form 9 pertaining 
to the issue of mild radiculopathy.  See 38 U.S.C.A.  
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2005).  Hence, the veteran never perfected an appeal of the 
July 2005 rating decision. Id.  Therefore, this issue is not 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to a disability rating greater 
than 40 percent for lumbosacral strain with degenerative 
joint and disc disease with limitation of motion.  The Board 
finds that a remand for additional development is required 
before final appellate review. 

The Board notes that, with respect to this claim, the RO's 
July 2005 supplemental statement of the case (SSOC) included 
a discussion of VA's amendments to the rating criteria for 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293, 
intervertebral disc syndrome, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The SSOC also 
discussed later amendments for evaluation of the remaining 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
pt. 4).  If a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.  The amendments also allow for intervertebral disc 
sydrome, Code 5243, to be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Board's prior October 2003 remand asked the examiner to 
indicate whether or not the veteran's degenerative disc 
disease of the lumbar spine results in incapacitating 
episodes, and if so, to indicate the duration and frequency 
of the episodes.  The examiner was also asked to discuss the 
effect of pain and other factors of functional loss on the 
veteran's disability.  The May 2004 VA examination report 
does not contain this information.  Thus, the RO has not 
complied with the remand instructions.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Moreover, if an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2.  It follows that the 
Board is prohibited from relying on its own unsubstantiated 
medical judgment in the resolution of claims.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 
547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous remand, and to include 
information necessary to evaluate the veteran's disability 
under the amended rating criteria.  Board decisions are 
routinely vacated by the U.S. Court of Appeals for Veterans 
Claims (Court) for a failure meet the requirements of 
Stegall, a case cited in the prior Board remand.

In addition, the veteran's representative submitted a letter 
from the Social Security Administration received by the RO in 
February 2004 indicating that the veteran is entitled to 
Social Security Administration disability benefits.  Records 
associated with this claim are not associated with the claims 
folder.  VA is required to obtain relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(c)(3).  Although disability determinations by the 
Social Security Administration are not controlling for VA 
purposes, they are pertinent to the adjudication of a claim 
for VA benefits and VA has a duty to assist the veteran in 
gathering such records.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, 
a remand is in order to secure these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Social 
Security Administration records 
associated with the veteran's disability 
claim.  It should request copies of any 
disability determination and associated 
medical records, if any.  If no records 
are available, a response to that effect 
must be associated with the claims 
folder. 

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the nature and severity of the 
service-connected lumbosacral strain with 
degenerative joint and disc disease with 
limitation of motion.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.

The examination must include range of 
motion findings, and should include any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current lumbar 
spine symptomatology, including any 
functional loss associated with 
lumbosacral strain with degenerative 
joint and disc disease due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  The 
examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  If 
there is evidence of any objective 
neurological abnormality associated with 
the lumbar spine disability, the examiner 
should identify that abnormality and 
comment on its severity.  

The examination report must also include 
a discussion of whether the veteran has 
incapacitating episodes and the total 
duration (in weeks) of such episodes 
during the previous year.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 


3.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issue on appeal, 
considering the September 2002 and 
September 2003 amendments to the rating 
criteria for spinal disabilities.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative an SSOC and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

